An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-1032
                        NORTH CAROLINA COURT OF APPEALS

                              Filed: 18 March 2014


ALLEN INDUSTRIES, INC.,
     Plaintiff-Appellee,

      v.                                      Guilford County
                                              No. 13 CVS 5637
JODY P. KLUTTZ,
     Defendant-Appellant.


      Appeal by      Defendant from order          entered 28 June 2013           by

Judge   Ronald     E.   Spivey    in    Superior    Court,    Guilford     County.

Heard in the Court of Appeals 4 February 2014.


      Tuggle Duggins P.A., by Denis E. Jacobson and Martha R.
      Sacrinty, for Plaintiff-Appellee.

      Ferguson, Scarbrough, Hayes, Hawkins & DeMay, P.A., by
      James R. DeMay and James E. Scarbrough, for Defendant-
      Appellant.


      McGEE, Judge.


      Allen Industries, Inc. (“Plaintiff”) filed a complaint on 9

May 2013 against Jody P. Kluttz (“Defendant”), alleging breach

of   employment      contract     and    seeking     injunctive      relief     and

damages.     The employment contract that Plaintiff and Defendant

entered    into    on   21   September      2009    contained     the   following
                                          -2-
covenant:

              During the term of his employment hereunder
              and for a period of one (1) year thereafter,
              the Employee will not within the State of
              North Carolina, South Carolina, Virginia,
              Georgia, Tennessee, or Florida directly or
              indirectly, own, manage, operate, control,
              be employed by, participate in or be
              connected in any manner with the ownership,
              management, operation or control of any
              business in the same industry as that of the
              Employer at the time of the termination of
              Employment of the Employee hereunder.

       Plaintiff     filed     a     motion     on    9   May     2013     seeking   a

preliminary      injunction        enjoining    Defendant       from,    inter   alia,

“being employed by . . . any business in the same industry as

that    of    [Plaintiff]    in     the   states     of   North   Carolina,      South

Carolina,      Virginia,     Georgia,     Tennessee,      or    Florida”    until    15

March 2014.        The trial court granted Plaintiff’s motion in an

order entered 28 June 2013, enjoining Defendant from the above

conduct “through March 14, 2014[.]”                  Defendant appeals from the

trial court’s 28 June 2013 order granting Plaintiff’s motion for

preliminary injunction.

       Defendant filed a motion to stay and/or modify enforcement

of the preliminary injunction order pending appeal on 3 July

2013.        The trial court denied Defendant’s motion in an order

entered 15 July 2013, and Defendant did not appeal from this

order.       Furthermore, no motion for a temporary stay or petition

for writ of supersedeas was filed with this Court.                       As a result,
                                       -3-
the preliminary injunction has expired by its own terms.

       “A preliminary injunction is interlocutory in nature and no

appeal lies from such order unless it deprives the appellant of

a   substantial       right   which    he    would   lose   absent   immediate

review.”      Wade S. Dunbar Ins. Agency, Inc. v. Barber, 147 N.C.

App.   463,    466,    556    S.E.2d   331,    334   (2001)   (citing   A.E.P.

Industries v. McClure, 308 N.C. 393, 400, 302 S.E.2d 754, 759

(1983)); see also N.C. Gen. Stat. §§ 1-277(a) and 7A-27(b)(3)(a)

(2013).

       When “the questions originally in controversy between the

parties are no longer at issue, the appeal will be dismissed for

the reason that this Court will not entertain or proceed with a

cause merely to determine abstract propositions of law or to

determine which party should rightly have won” in the trial

court.     Corpening Ins. Ctr., Inc. v. Haaff, 154 N.C. App. 190,

192-93, 573 S.E.2d 164, 165 (2002).                  “Our Supreme Court has

stated that ‘where time is of the essence, the appellate process

is not the procedural mechanism best suited for resolving the

dispute.      The parties would be better advised to seek a final

determination on the merits at the earliest possible time.’”

Wade S. Dunbar Ins. Agency, Inc., 147 N.C. App. at 467, 556

S.E.2d at 334 (quoting A.E.P. Industries, 308 N.C. at 401, 302

S.E.2d at 759).
                                      -4-
    Where “the restrictions imposed by a preliminary injunction

expire within the pendency of an appeal, issues concerning the

propriety of the injunctive relief granted are rendered moot by

the passage of time.”          Artis & Assocs. v. Auditore, 154 N.C.

App. 508, 510, 572 S.E.2d 198, 199 (2002).               In “the case of a

covenant not to compete, a plaintiff can only seek to enforce

the covenant for the period of time within which the covenant

proscribes.”     Rug Doctor, L.P. v. Prate, 143 N.C. App. 343, 345,

545 S.E.2d 766, 767 (2001).

    “It     is   not    this    Court’s——or    any     court’s——function      to

entertain or proceed with a cause merely to determine abstract

propositions of law or to determine which party should rightly

have won in the lower court.”          Corpening, 154 N.C. App. at 193-

94, 573 S.E.2d at 166 (internal quotation marks omitted).                     In

Corpening, the non-compete covenant expired on 19 October 2002.

Id. at 193, 573 S.E.2d at 166.          This Court heard the appeal on

12 September 2002, and the opinion was filed on 19 November

2002.     This   Court    dismissed    the    appeal    because   the   issues

regarding   injunctive     relief     had    been    rendered   moot    by   the

passage of time.       Id. at 193-94, 573 S.E.2d at 166.

    Likewise, in the present case, the one-year time limitation

contained in the non-compete covenant expired on 15 March 2014.

That date has passed.          We decline to address the merits of the
                               -5-
appeal because the issues on appeal regarding injunctive relief

have been rendered moot by the passage of time.   See Corpening,

154 N.C. App. at 193, 573 S.E.2d at 166.

    Dismissed.

    Judges STEELMAN and ERVIN concur.

    Report per Rule 30(e).